DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.
Response to Amendment
In response to the office action from 11/15/2021, the applicant has submitted a request for continued examination, filed 3/15/2022, amending claims 1, 4, 11 and 14 while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered and have been determined persuasive. Therefore claims 1-20 are allowable over the prior art of record for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
The examiner has changed the title of the invention to “SYSTEMS AND METHODS FOR GENERATING SYNTHESIZED SPEECH RESPONSES TO VOICE INPUTS BY TRAINING A NEURAL NETWORK MODEL BASED ON THE VOICE INPUT PROSODIC METRICS AND TRAINING VOICE INPUTS”, so as to be more descriptive of the invention.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The independent claims 1 and 11 concern a user machine dialog system that in response to a voice input by the user, it provides a synthesized response with prosodic characteristics of the user voice input.
This is accomplished by using a neural network model in which a plurality of training voice inputs each associated with a respective voice input prosodic metric are used. This is followed by receiving a plurality of response, each associated with a respective prosodic metric (e.g. see step “704” in Fig. 7: “RECEIVE A PLURALITY OF VOICE RESPONSES, EACH ASSOCIATED WITH AT LEAST ONE RESPONSE PROSODIC METRIC”).
At this point the neural network model undergoes training based on the plurality of voice inputs, their respective responses, as well as their associated voice and response prosodic metrics. Once the model is trained, then the user voice input is received. At least one prosodic metric is extracted from the said voice input (e.g., “pitch indicator”, “pitch interval” “pitch of each frame”, “speaking speed”, “number of syllables”, “an age of an entity associated with the voice input”, and “sentiment” (“TABLE 2” in the specification)). Then a synthesized speech response is generated using the prosodic metric extracted from the “voice input” and the information outputted from the trained neural network model described above.
Prior art of record Ishii (US 2003/0055653) does teach a “robot” which can “echo back” a user “speech”. In so doing the “robot” possesses a “prosodic analyzer” that “performs an acoustic analysis of [a user] speech data” (¶ 0091 sentence 1, i.e., the “speech data” of a user is analyzed and its “prosod[ies]” are determined). In response to this, the “robot” “either echo back [the] speech or [generates a] synthesized speech [response]” (¶ 0088 sentence 2). For example according to ¶ 0056 last 2 sentences: “synthesized sound is supplied to the loudspeaker” “Thus, the loudspeaker 18 outputs the robot’s voice” “in response to user’s verbal contact, and other speeches”, where this “synthesized sound” abides by “prosodic information” extracted from the “user” “speech data”. Ishii though does not use a neural network training technique.
Fructuoso et al. (US 2015/0186359) does teach in ¶ 0009 sentence 4: “Receiving, from the neural network, the output indicating prosody information” (extracting prosodic metrics) “for each of the multiple linguistic groups” (from plurality of e.g. voice inputs) “Generating the audio data representing the text” (outputting with the trained neural network model information to generate the synthesized speech responses) “using the neural network include: using the output of the neural network” (using also a plurality of response) “to determine a fundamental frequency contour for each of the multiple linguistic groups” (each associated with a prosodic metric) “concatenating the fundamental frequency contours of the multiple linguistic groups to generate a continuous fundamental frequency contour for the text”.
Although this reference uses neural network to generate synthesized speech according to some prosodic information, but it does so for synthesizing a pure “text”, and not e.g. “text” generated from an interactive user speaking with a machine. So this is not tailored to obtaining a “synthesized speech response” in response to a certain “voice input”,  based on the “prosody” of that “voice input”; i.e., it obtains “synthesized speech” in response to a certain “text” by using “prosody information” of “multiple linguistic groups” that have no relationship with the “text” being “synthesized”. 
Further search did not produce any prior art teaching this method. Therefore claims 1 and 11 became allowable. Claims 2-10 (dependent on claim 1), 12-20 (dependent on claim 11), further limit their allowed independent claims and are thus allowable under similar rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
April 29th 2022.